Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Schlom et al (WO2014/186047) teach an immunotherapeutic composition comprising a yeast vehicle and a cancer antigen comprising at least one Brachyury antigen for the treatment of chordoma (claim 1 of ‘047).  Schlom et al identify the T-box binding domain of murine Brachyury as comprising amino acids 41-223 of SEQ ID NO:4, but do not teach or suggest that the Brachyury antigen is SEQ ID NO:10, amino acids 2-410 of SEQ ID NO:10, SEQ ID NO:13 or amino acids 2-410 of SEQ ID NO:13, all of which differ from wild-type Brachyury by a deletion of amino acids 198-222, resulting in a Brachyury antigen having a disrupted DNA binding site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643